Citation Nr: 0114998	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.   

In March 2001, the appellant submitted directly to the Board 
outpatient treatment records from the VA Medical Center 
(VAMC) in Fort Harrison, Montana, dated from April to 
December 2000.  At that time, the appellant waived the right 
to have the additional evidence referred to the "agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case" as provided under 38 
C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and VA's duty to 
notify and assist the appellant has been satisfied.

2.  The appellant's PTSD is productive of no more than 
occupational and social impairment, although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal, and with symptoms such as depressed 
mood, anxiety, and panic attacks (weekly or less often).  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an August 1995 rating action, the RO granted service 
connection for PTSD.  At that time, a 10 percent rating was 
assigned under Diagnostic Code 9411.  

Outpatient treatment records from the Fort Harrison VA 
Medical Center (VAMC), from May 1995 to October 1997, show 
intermittent treatment for the appellant's PTSD.  

A VA PTSD examination was conducted by B.S., M.D., in October 
1997.  At that time, the appellant stated that his main 
problem was that he had "no feelings."  He indicated that 
he could not cry when people close to him died, including his 
son who committed suicide.  The appellant noted that he was 
taking medication for his PTSD symptoms and that although he 
was still irritable, he was not as irritable as he was before 
the medication.  The appellant reported that he had problems 
staying with one task and would jump when he heard a loud 
noise.  He indicated that he fell asleep fairly quickly but 
that sometimes, he "thrash[ed]" around with a dream that he 
could not remember.  

On mental status evaluation, the appellant expressed a need 
to talk about his experiences in World War II, and he was 
tense and anxious when talking about them.  He was able to 
remember two words in four minutes and the third with one 
prompt.  In regard to his mood, he stated that he felt pretty 
good, although last month "it was much different."  He had 
been receiving individual counseling once a week for the last 
month and had started to go to church which helped save his 
marriage.  The diagnosis was (Axis I) PTSD, with depression 
secondary to some of the losses he had had and also from the 
PTSD.  On Axis IV it was noted that the appellant went to 
Arizona in the wintertime, took medication and received 
counseling, and the Axis V Global Assessment of Functioning 
(GAF) score was reported to be in the 60 range on medication, 
with slight to moderate symptoms.

In October 1997, the appellant underwent a VA psychiatric 
evaluation which was conducted by E.L., M.D.  Dr. L. noted 
that the appellant was very well groomed and displayed an 
upbeat affect and sense of humor.  He was able to carry on a 
good conversation using his "good verbal skills."  He 
stated that after service he worked for a freight line 
delivering freight for approximately 25 years, quitting his 
job only once during that period.  He noted that he 
subsequently worked at a flour mill for several years and 
retired in 1980 following a heart attack.  The appellant 
reported that he lived with his wife of 53 years and that 
recently he had become somewhat closer to his children than 
in past years.  According to the appellant, on a typical day, 
he spent much of his time in his garage where he had 
woodworking machinery and a rock shop.  He noted that 
although he had limited social contacts, he went south for 
the winter where he had a lot of acquaintances.  He indicated 
that he took medication which helped his depression.  
According to the appellant, he was not quite as uncomfortable 
in crowds as he used to be, but still got very anxious in 
situations in which he did not know what was expected of him.  
He reported having a marked startle response and intrusive 
thoughts two to three times a day, and that although his 
nightmares had diminished over the years, he still saw the 
face of a man he had shot while service.  

During the appellant's psychiatric evaluation, he underwent 
testing which included the Mississippi Scale for Combat 
Related PTSD and the Minnesota Multiphasic Personality 
Inventory (MMPI).  He produced a valid MMPI profile.  The 
Mississippi Scale reflected the appellant's lack of emotional 
response, survivor guilt, and startle and anxiety in social 
situations.  It was Dr. L.'s impression that the appellant's 
PTSD symptoms had moderated somewhat as a result therapy.  
The diagnoses were: (Axis I) PTSD, (Axis IV) psychosocial 
stressors, mild, (Axis V) GAF score, to include the past 
year, of 65.  

In November 1997, the appellant submitted statements from his 
wife and two daughters.  One daughter indicated that while 
growing up she feared her father and that, even as an adult, 
she had felt uncomfortable when visiting him, although he had 
"changed into a very loving kind man," who now was trying 
to communicate and make up for the past.  

In a February 1998 rating action, the RO increased the 
appellant's rating for PTSD from 10 percent to 30 percent 
under Diagnostic Code 9411, effective August 27, 1997.  The 
appellant did not appeal that decision.  In April 1999, he 
filed a claim for an increase.

In May 1999, the RO received outpatient treatment records 
from the Fort Harrison VAMC, from July 1998 to May 1999.  The 
records show that in April 1999, the appellant was seen at 
the psychiatric clinic and reported having had a recurrence 
of depression during the winter, which was alleviated by an 
increase in his medication.  The appellant indicated that at 
present he felt unable to make decisions due to fear of 
making mistakes and that he felt anxious which often left him 
paralyzed with ambivalence.  He reported having been that way 
since childhood, although it was worse after the military.  
He also indicated that he was ambivalent about daily 
decisions such as whether to watch television or read a book 
and that his concentration when reading was okay "to a 
point."  He described himself as having been poorly 
attentive as a student and that he had had a poor ability to 
sit and study.  It was noted that his memory was okay based 
on the description given.  On mental status evaluation, he 
appeared anxious but had a stable mood and affect.  He was 
noted to worry and to have a friendly affect.  His mood was 
euthymic mood except for anxiety, with no suicidal ideas.  He 
was alert and oriented, and had coherent and goal directed 
thought processes.  Intrusive memories were still present.  
The impression was PTSD with anxiety neurosis and rule of 
attention deficit disorder (ADD) versus anxiety issue.  A GAF 
score of 55 was assigned.

In June 1999, the appellant underwent a VA psychiatric 
evaluation which was conducted by Dr. E.L., who noted that 
the appellant was expressive and his mood was appropriate for 
the situation.  The appellant smiled at times, his 
verbalizations were spontaneous, and he was able to carry on 
a pleasant conversation fairly comfortably.  When asked if he 
had noted any changes in his life since his last evaluation, 
he responded that he was more "jumpy" as evidenced by a 
marked startle if, for example, a waitress approached him 
from behind and touched his shoulder.  The appellant also 
stated that he did not "have any feelings."  He indicated 
that he continued to take medication for PTSD and anxiety.  
Dr. L. noted that the appellant's lifestyle appeared to have 
remained rather consistent and that he and his wife had gone 
south last winter and enjoyed the trip.  Although the 
appellant reported that he would not take the trip next 
winter, it was more because of difficulty driving through 
traffic than a desire not to return there.  The appellant 
noted that he continued to spend much of his time in his shop 
and had some social contacts with his family.  He stated that 
his biggest problem was that he could not make a decision and 
that if he started a project, he never finished it.  

Following the mental status evaluation, Dr. L. stated that he 
saw little change in the appellant's emotional adjustment 
related to his PTSD.  Dr. L. noted that the appellant 
continued to engage in periodic therapy which might have 
helped to stabilize his emotional adjustment.  The diagnoses 
were (Axis I) PTSD, (Axis IV) psychosocial stressors were 
mild, and (Axis V) GAF score, to include the past year, of 
65.  Dr. L. noted that the appellant continued to enjoy his 
social relationships with acquaintances he had made when he 
went south for the winter and that his emotional 
relationships with his wife, family and others appeared to 
remain essentially the same.  

A November 1999 statement from Mr. G.H., a Veteran Outreach 
Counselor at the Veteran Outreach Services, notes that the 
appellant's transition from military service to civilian life 
had been challenging for him and that he had never fulfilled 
life long goals because of the fear and anxiety of making the 
wrong decision.  According to Mr. H., the appellant's family 
life had been strained and he had experienced anger, 
depression and avoidance of feelings.  Isolation had also 
been a major coping strategy.  Mr. H. reported that the 
appellant was given the Mississippi Scale for Combat-Related 
PTSD, and that he received a score of 120, with the cut off 
score being 107.  It was reported that the appellant 
continued to present a depressed mood, generalized anxiety, 
panic attacks on a weekly basis, short term memory loss, and 
isolating behavior which affected contact with family, 
community, and friends.  It was further noted that the 
appellant started several tasks but did not finish them.  The 
diagnosis was PTSD, with a GAF score of 55.  According to Mr. 
H., the appellant's PTSD caused considerable social and 
industrial impairment.  

In November 1999, the RO received outpatient treatment 
records from the Fort Harrison VAMC, dated from April to 
November 1999.  The records reflect that in September 1999, 
the appellant was seen at the psychiatric clinic and reported 
high anxiety due to concern about his wife who was having 
surgery for an injury from a recent motor vehicle accident.  
It was noted that his mood remained good overall but that he 
continued to have intrusive thoughts of combat, guilt, and 
association anxiety.  He reported that he avoided reminders 
and was easily provoked to anxiety.  On mental status 
evaluation, his mood was noted to be euthymic and he was 
friendly.  There was a notation of anxiety and grief, but 
that he had a stable affect and was able to maintain a sense 
of humor.  He was alert and oriented, with no suicidal 
ideation.  The impression was PTSD, anxiety, and depression, 
with acute stress related to his wife's condition.  A GAF 
score of 55 was assigned.  

In his substantive appeal of February 2000, the appellant 
stated that the least little bit of frustration caused him to 
panic and that he suffered from panic attacks several times a 
week.  He indicated that he became confused with very simple 
directions and that he was not motivated to accomplish 
anything.  He also reported that his relationships with his 
family members were strained, at best, and he did not look 
forward to family activities.  

In March 2001, the appellant submitted directly to the Board 
outpatient treatment records from the Fort Harrison VAMC, 
dated from April to December 2000.  The records show that 
when he was seen in May 2000 he stated that over the last few 
months, he had suffered from daily anxiety, irritability 
(although his rage was "better" controlled), and short-term 
memory impairment.  He also complained of intermittent low 
motivation, with self-reproach over not getting enough done.  
He noted that he had a startle reaction to sudden noises and 
was irritable with his spouse.  According to the appellant, 
his sleep was "o.k."  He reported that he started many 
tasks and projects that he never completed.  He indicated 
that he had no recreation time because he was too anxious and 
felt that he needed to finish chores around the house first.  
He reported that he continued to undergo therapy with Mr. 
G.H.  On mental status evaluation, the appellant was friendly 
and talkative, but chronic anxiety was present.  His affect 
was stable and well modulated, and his mood had a chronic 
dysthymic quality, but not depressed.  He was oriented and 
had no suicidal ideas.  The diagnoses included PTSD, 
depression, and anxiety, and a GAF score of 60 was assigned.  
It was noted that the appellant likely had breakthrough 
anxiety between Lorazepam doses so his medication was 
increased.  

II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the Board finds that the RO has met its 
obligations to the appellant under the new legislation.  The 
RO informed the appellant of the type of evidence needed to 
support his claim for an increase and offered to assist him 
in obtaining evidence.  The RO obtained identified evidence 
and afforded the appellant a VA psychiatric evaluation.  The 
appellant and his representative were provided a copy of the 
rating decision from which this appeal ensured and the 
statement of the case, which in combination explain the 
evidence of record, the applicable laws and regulations 
including the criteria for a higher rating, and the reason 
for the RO's decision.  The appellant was also afforded the 
opportunity for a personal hearing but declined and was given 
opportunity to submit evidence and argument and has done so.  
Thus, the appellant will not be prejudiced by the Board 
deciding the merits of his claim without remanding the case 
to the RO for consideration under the new legislation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPRECOP No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   


III. Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000). 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2000)), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant is currently receiving a 
30 percent disabling rating under Diagnostic Code 9411 for 
his service-connected PTSD.  Effective November 7, 1996, the 
General Rating Formula for Mental Disorders is as follows:

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).


IV.  Analysis

The appellant essentially contends that an increased 
evaluation is warranted for his PTSD condition because his 
manifestations include a flattened affect, no feelings, panic 
attacks several times a week, panicking when dealing with 
slight frustration, forgetting why he went into a particular 
room, inability to follow instructions well, being confused 
by simple directions, and having a strained relationship with 
his relatives.   He also argues that he must take several 
medications for his psychiatric problems.  

Based on the evidence that was of record in February 1998, 
the RO raised the rating for PTSD from 10 percent to 30 
percent.  The appellant did not appeal that rating decision 
so it is now final.  Thus, the Board's focus is properly on 
the current status of the psychiatric disability.  While the 
veteran's contentions in support of an increased rating are 
one factor to be considered, the medical evidence is of 
particular importance.  In that regard, it is noted that the 
appellant's GAF scores over the past several years have never 
been lower than 55, that they consistently have been in the 
55 to 65 range and that the most recent score reported in the 
evidence was 60, when the appellant was seen at the VA in May 
2000.  Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Although the 
GAF score as such is not among the Rating Schedule criteria 
for rating psychiatric disorders, it is probative evidence to 
be considered.  It provides standardized criteria for all 
clinicians to use, although the scores assigned are the 
product of the perceptions and skills of each clinician.  In 
any event, a score in the mid-50 range or higher would be 
consistent with a 30 percent rating especially since some of 
the symptoms for the 51-60 category are not met in this case.  
For example, despite the appellant's contention that he has a 
flattened affect, there is no competent evidence to support 
that contention.  As a lay person, the appellant's assessment 
of his own affect is of little, if any, probative value, 
especially when it is inconsistent with the assessment of 
professionals.  

Although in support of his claim, the appellant also argues 
that he has panic attacks "several" times a week, the 
medical evidence refers to panic attacks weekly.  In any 
event, panic attacks more than once a week would not in and 
of itself establish entitlement to a higher rating.  The 
criteria for 50 percent also require such symptoms as 
circumstantial, circumlocutory, or stereotyped speech, 
impaired judgment, and impaired abstract thinking, which are 
not shown to be present in this case.  While the appellant 
has reported memory impairment, such as forgetting why he has 
gone to a room in his house, not every lapse of memory is due 
to psychiatric pathology.  In fact, when he was seen at the 
VA psychiatric clinic in April 1999, it was noted that his 
memory was really okay based on the description he gave.  
While there is evidence that he begins projects and does not 
finish them, it is not established by he medical evidence 
that his failure to do so is the result of forgetfulness.  
Nor does the evidence show that he retains only highly 
learned material.  Additionally, it must be emphasized that 
the current 30 percent rating contemplates some memory loss.  
Although the appellant complains of great difficulty making 
even simple decisions, by his own statement to a VA clinician 
he has had difficulty making decisions due to fear of making 
mistakes all his life.  Thus, this cannot be attributed 
solely to PTSD.  

There is evidence that over the years the appellant has had 
difficulty establishing close relationships, including with 
family members.  However, the evidence shows improvement in 
that area, and it is not shown that he had been unable to 
establish effective work relationships when he was working.  
He apparently had a very stable work history and retired 
after a heart attack.  Despite difficulties within the 
family, he remains married to his wife of more than 50 years, 
has been enjoying a better relationship with at least one 
daughter, and appears to have established satisfactory social 
relationships with others who would travel south for the 
winter.  

Thus, while the appellant's multiple complaints have been 
considered, the preponderance of the medical evidence 
supports no more than a 30 percent rating at this time.  To 
the extent that the statement from Mr. G. H. may not be 
entirely consistent with the other medical evidence on file, 
the Board attaches more weight to the multiple reports and 
records by psychiatrists, not merely because they outnumber 
the statement from Mr. H. but because they were created by 
medical doctors who have extensive education and training in 
medicine whereas Mr. H. is a Veteran Outreach Counselor and 
not a physician or a doctorate level clinician.  In fact, his 
professional credentials are unknown.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) (holding that the Board 
is entitled to independently assess the weight of the 
evidence before it).   


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

